Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The reply filed on 08/24/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 

The response to the restriction does not accurately elect a species from each group in order to be examined. While applicant elected claim 1 for examination, the claim appears to be generic to some species, but not all, making it difficult to determine which species applicant intended to elect.
For instance, in the restriction filed 08/24/2021 the office identified Groups A, B, and C with separate species related to each group (separate embodiments).
Applicant is asked to elect one species from each group A, B, and C for examination as well as the claim to which the embodiment corresponds.

As an example, applicant may choose to elect the following:

Group A: Ring types, securement to corals
Species AVII: drawn to FIG 7

Group B: Mount attachment
Species BVI: drawn to FIG 12B

Group C: Support system
Species CI: FIG 9 

	This example response provides a chosen species from each group for examination.	

A copy of the groups from the restriction mailed 08/24/2021 is provided below for applicant’s convenience: 

GROUP A: Ring types, securement to corals
Species AI: FIG 1, hoop shaped ring where tie 102 fastens coral 103 to the ring
Species AII: FIG 4, hoop shaped ring where tie 402 is fastened to one way fastened groove 402 and loops around the coral to secure it, and which uses a hook or clasp mechanism 411 to secure the ring to the line.
Species AIII: FIG 6A, first two images, hoop shaped ring with curved prongs 602 extending therefrom to hold the coral.
Species AIV: FIG 6A, second two images, hoop shaped ring with curved prongs to hold the coral, and additionally with tie 605 and one way ratchet 606.
Species AV: FIG 6A, third row of two images, hoop shaped ring with straight rod extending tangentially therefrom, with a tie for securing coral.
Species AVI: FIG 6B, hoop shaped ring with an L shaped prong and a tie to secure the coral.
Species AVII: FIG 7, hoop shaped ring with a mounting plate 701 and barbed stalks 702 to hold the coral, and a line 706 wrapping around to be fastened into a one way ratchet.
Species AVIII: FIG 8, hoop shaped ring with knob 809 intended to engage with piece
802 within a coral and secured with tie 804 and one way ratchet 805.

The species are independent or distinct because the ring structures and tying mechanisms are not requirements throughout all Species AI-AVIII. For example, Species 

GROUP B: Mount attachment
Species BI: FIG 2 line attachment through tying 202 in a loop-fashion about the ring.
Species BII: FIG 3 where a line 301 extends and the ring is attached via tie 302, 303 to a ratchet of some sort 304.
Species BIII: FIG 12A, first row of images rings are attached to a vertical cone elevator
1202
Species BIV: FIG 12A, second row of images, rings are attached to a threaded vertical elevator 1205 with a threaded elevating nut/rubber ring 1206, 1207
Species BV: FIG 12B, first row of images, rings are attached to a ring mount elevator with a permanent lower stop point.
Species BVI: FIG 12B, second row of images, rings are attached by a semi-enclosed holding device positioned on a post.
Species BVII: FIG 12C, ring has a pin or the tensioned line clip extending therefrom which attaches to a mount 1214.

The species are independent or distinct because each of the mounting devices used are different and are not requirements of the other Species. For instance, Species BI requires a line attachment made in a looping fashion about the ring, whereas Species BII does not require the looping and instead utilizes a one way ratchet. Species BIII-BVII all demonstrate the rings mounted in a vertical fashion to different devices which support the ring in different ways. Species BIV, for instance, uses a threaded ring mount elevator with elevating nuts/rubber rings to reposition the ring whereas Species BV has a fixed lower stop point, and while BIII lacks a stop point altogether. In addition, these species are not obvious variants of each other based on the current record.

GROUP C: Support system
Species CI: FIG 9 soft tensioned support system with float 901, 908 attached to the rings by line 902, positioned vertically, and either weighted 909 or fixed into the ground 905.
Species CII: FIG 10, hard tensioned support system with vertically aligned rack 1003 and float 1005 attached to the legs of the rack 1004
Species CIII: FIG 11A, ring mounts are supported on larger, established corals growing from the sea floor.
Species CIV: FIG 11B, ring mounts are supported on larger, established corals held by line 1108 and 1107.

The species are independent or distinct because each of the support systems offer support to the corals in different ways and utilize different supporting structures. Species CII for example utilizes legs for resting upon a seabed to hold the coral in a horizontal manner which is not a requirement of the other species. Species CIII and CIV mount the rings on established corals, which is not a requirement of Species CI or CII. Species CIV specifically has the established coral itself attached to a horizontal line, which is not a requirement of the other species. In addition, these species are not obvious variants of each other based on the current record.

Out planting (these figures are indicated as generic)
FIG 5: putting a screw 504 through the hoop shaped ring into the ground.
FIG 11C: putting a screw 1117 through the ring into the ground to secure the coral.

Applicant must elect one species from each of groups A, B and C in the response.

A telephone call was made to Gustavo Marin on 10/21/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647